DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-28 are all directed to properties of the fibrous structure of claim 1.  Claim 1 is primarily directed to a pattern of discrete knuckles wet-formed on the surface of the fibrous structure.  It is not understood how the properties of claims 13-28 are linked to the wet-formed knuckles of claim 1.  None of the properties of claims 13-28 appears to be properties of the wet-formed knuckles, thereby rendering the scope of the claims unascertainable. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-28 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Claim 1 is directed to a pattern of discrete knuckles wet-formed on a fibrous structure. Claims 13-28 are all directed to physical properties of the fibrous structure of claim 1, not to features of the knuckles.  Therefore, claims 13-28 do not further limit claim 1.
Applicant may cancel the claims, amend the claims, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Trokhan        (US 5,906,710).
Trokhan discloses fibrous structures (paper 20) having a plurality of discrete wet-formed knuckles (discrete low basis weight regions 28) and a pillow surface (high basis weight region 26).  In the embodiment of Figures 8 and 9, Figure 8 shows a belt (10) for forming the fibrous structure, and Figure 9 shows a fibrous structure formed by the belt. The knuckles are formed by discrete protuberances (32) on the belt.  The pillow surface is formed by a continuous network of deflection conduits (16).  See column 7, lines 12-63.  
Each of the knuckles comprises a saddle (peninsular segment 30) and at least two legs (four of them are formed by 32S).  For the knuckles, a Cell Width (CW), a Saddle Height (SH), a Saddle Width (SW), a Leg Length (LL), and a Leg Width (LW) are indicated in the first and second annotated Figure 8's below. For the pillow surface, a Distance Between Saddles (DBS), a Distance Between Cells (DBC), a First Leg Separation Distance (FLSD), and a Second Leg Separation Distance (SLSD) are indicated in the third annotated Figure 8 below.

    PNG
    media_image1.png
    743
    966
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    774
    969
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    751
    985
    media_image3.png
    Greyscale


Claim 1:  The ratios of First Leg Separation Distance to Distance Between Saddles (FLSD/DBS) and Leg Length to Saddle Height (LL/SH) are not expressly disclosed by Trokhan, but can be determined below.

    PNG
    media_image4.png
    751
    985
    media_image4.png
    Greyscale

The ratio of the First Leg Separation Distance to the Distance Between Saddles shown above is about 0.5, clearly between about 0.050 and about 0.99. 

    PNG
    media_image5.png
    774
    969
    media_image5.png
    Greyscale

The ratio of the Leg Length to the Saddle Height shown above is about 5, clearly between about 1.02 and about 24.0.  Therefore, both ratios are met, rendering claim 1 unpatentable.
	Similarly, the features of claims 2-12 are not expressly disclosed by Trokhan, but can be determined from Figures 8 and 9 as follows:
Claim 2: The ratio of the First Leg Separation Distance to the Distance Between Saddles of 0.5 above is also between about 0.33 and about 0.56;
Claim 3: The ratio of the Leg Length to the Saddle Height of about 5 above is also between about 4.67 and about 6.0.
Claim 4: The discrete protuberances (32) on the belt that form the knuckles have a size ranging from 5 to 500 per inch, see column 7, lines 58-63, or equivalently between 0.002 to 0.2 inches. This size corresponds to the Cell Width, see the appropriate Figure 8 above. Thus, the claimed Cell Width range of between about 0.035 inch to about 0.480 inch is encompassed by this knuckle size range.  
Claim 5: As established for claim 1, the ratio of the Leg Length to the Saddle Height is about 5.   The knuckle size of 0.002 to 0.2 inches described for the Cell Length of claim 4 above also corresponds to the Leg Length, see the appropriate Figure 8 above.  Thus, the Saddle Height ranges from about 0.0004 to 0.04 inches, which overlaps the claimed range of between about 0.008 inch and about 0.180 inch.  
Claim 6: In Figure 9, the Saddle Width is shown as "W", and the longitudinal axis of the saddle is shown as "LA", which is equivalently the Leg Length.  Column 5, lines 37-42 discloses that the saddle ("peninsular segment") has an aspect ratio (length/width) greater than one. It was established in claim 5 above that the Leg Length is about 0.002 to 0.2 inches.  Therefore, for some values of an aspect ratio (LA/W) greater than 1, the Saddle Width can be less than 0.2 inches, thus may fall within the claimed range of between about 0.02 inch to about 0.210 inch.
Claim 7: The knuckle size of 0.002 to 0.2 inches described above also corresponds to the Leg Length, see the appropriate Figure 8 above.  Thus, the claimed Leg Length of between about 0.020 inch and about 0.240 inch is encompassed by this knuckle size range.
Claim 8:  It has been established above in claim 4 that the Cell Width is between about 0.002 to 0.2 inches. The Leg Width is approximately half the cell width.   Accordingly, the Leg Width may assume values of between 0.001 to 0.1 inches, which overlaps the claimed range of between about 0.008 inch and about 0.180 inch.
Claim 10: The knuckle size of 0.002 to 0.2 inches described above also corresponds to the Distance Between Cells, see the appropriate Figure 8 above. Thus, the claimed Distance Between Cells of between about 0.020 inch and about 0.210 inch is overlapped at values from 0.020 to 0.200 inches by this knuckle size range.
Claim 9: The Distance Between Saddles is approximately double the Distance Between Cells, which is about 0.002 to 0.2 inches, as established for claim 10 above.  Thus, the Distance Between Saddles is about 0.001 to 0.1 inches, which overlaps the claimed Distance Between Saddles of between about 0.040 inch and about 0.350 inch.
Claims 11 and 12: The knuckle size of 0.002 to 0.2 inches described above also corresponds to the First Leg Separation Distance and to the Second Leg Separation Distance, see the appropriate Figure 8 above. Thus, the First Leg Separation Distance and the Second Leg Separation Distance of between about 0.020 inch and about 0.200 inch are encompassed by this knuckle size range.
Therefore, claims 2-12 are also unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748